                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA,                 )
                                           )
                     Plaintiff,            )
                                           )                 1:18-CV-927
              v.                           )                 1:00-CR-200
                                           )
 KELBY DEVONTA BENJAMIN,                   )
                                           )
                     Defendant.            )

                     MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

      From 1996 to early 2000, the defendant Kelby Benjamin was involved in selling

large amounts of crack and powder cocaine. Pursuant to a bill of information, Doc. 1, he

pled guilty to one count of conspiracy to distribute cocaine hydrochloride (powder) and

in excess of 50 grams of cocaine base (crack). The longer statutory penalty for the crack

cocaine offense applied, with a statutory minimum of ten years. The guideline range was

360 months to life, and the Court sentenced Mr. Benjamin to 360 months in prison.

      Since then, Mr. Benjamin has been before the Court at least five times: for

sentencing after appeal; for resentencing following the Supreme Court decision in United

States v. Booker, 543 U.S. 220 (2005), when the Court considered the guidelines on an

advisory basis and imposed the same 360-month sentence; on three unsuccessful

§ 3582(c)(2) motions for a sentence reduction based on retroactive changes to the

sentencing guidelines; and once on a letter motion asking that his conviction be evaluated
in light of United States v. Simmons, 649 F.3d 237 (4th Cir. 2011). The drug amount for

which he was accountable has been a centerpiece of all but one of these requests.

       Pending now are Mr. Benjamin’s second § 2255 motion, Doc. 123, and his motion

for a sentence reduction pursuant to the First Step Act, Doc. 130, along with a couple of

related motions to amend. Docs. 125, Doc. 145. Both substantive motions revolve

around drug amounts.

       His § 2255 motion will be denied. It is outside the statute of limitations, and no

exception applies.

       Mr. Benjamin is eligible for a sentence reduction under the First Step Act. The

Court has considered the complete record and the arguments of counsel. The Court will

grant the motion and reduce Mr. Benjamin’s sentence to 312 months.

       HISTORY OF THE CASE AND CHANGES TO SENTENCING LAW

       A full recap of the history of Mr. Benjamin’s travels through the federal court

system would take many pages. A selective chronology is appended to this opinion, with

docket citations, for reference. The most relevant history is recited here.

                          The Guilty Plea and 2004 Sentencing

       From 1996 to early 2000, Mr. Benjamin was involved in selling large amounts of

crack and powder cocaine in and around Norwood, North Carolina. See Doc. 113 at ¶ 1.

Pursuant to a bill of information, Doc. 1, he pled guilty on August 7, 2000, to one count

of conspiracy, with two objects: 1) to distribute cocaine hydrochloride, commonly

known as “powder,” and 2) to distribute in excess of 50 grams of cocaine base,



                                               2
commonly known as “crack,” in violation of 21 U.S.C § 846 (conspiracy), § 841(a)(1)

(distribution), and § 841(b)(1)(A) (penalties with drug amounts). See Doc. 6.

       Drug offenses, then and now, carry mandatory minimum sentences when certain

amounts are proven beyond a reasonable doubt or when a defendant pleads guilty to the

amount. See generally 21 U.S.C. § 841; United States v. Hardnett, No. 3:03cr212, 2019

WL 5445887, at *4–11 (E.D. Va. Oct. 24, 2019). At the time of Mr. Benjamin’s offense,

a defendant convicted of conspiracy to distribute in excess of 50 grams of crack cocaine

faced a ten-year mandatory minimum sentence, with a maximum sentence of life in

prison, upon conviction. 21 U.S.C. § 841(b)(1)(A) (Feb. 18, 2000).

       In calculating the guideline range, the pre-sentence report suggested that Mr.

Benjamin was accountable for at least 2.66 kilograms of crack cocaine and 108 kilograms

of powder cocaine. Doc. 113 at ¶ 20. At the time, the Guidelines said that a defendant

who was accountable for more than 1.5 kilograms of crack cocaine was assessed a base

offense level of 38. U.S. SENTENCING GUIDELINES MANUAL § 2D1.1(c) (U.S.

SENTENCING COMM’N 1998). Larger amounts did not increase the base offense level,

and, consistent with this guideline, the pre-sentence report suggested a base offense level

of 38. Doc. 113 at ¶ 20.

       Mr. Benjamin objected to the drug amounts used to calculate his guidelines. Doc.

46 at 48. At his sentencing hearing, the Government offered testimony from a co-

defendant. The co-defendant testified that he and Mr. Benjamin bought powder cocaine

from a Mexican source, Doc. 46 at 54–55; that they bought small amounts of 1–2 ounces

every week for a year and a half and cooked it all into crack, id. at 56–57; that later, they

                                                3
began buying half kilograms of powder and converting 10 ounces of each half kilogram

(which is roughly 18 ounces) into crack, id. at 58–59; that they did this every week from

late 1998 through May 2000, id. at 62–63; and that they sold the remaining powder

cocaine in its original powder form. Id. at 64–65.

       Mr. Benjamin testified. He denied he had been involved in converting any powder

cocaine to crack, Doc. 46 at 86, but admitted distributing some 38 kilograms of cocaine

powder, see id. at 90–92, 100, a drug amount that would result in a base level of 34.

U.S.S.G. § 2D1.1(c) (Nov. 1, 1998)1; see United States v. Benjamin, 153 F. App’x 905,

907 (4th Cir. 2005). He also admitted he obtained and sold a gram of crack each week

during the end of 1997 and early 1998, but he denied he sold crack thereafter. Doc. 46 at

88. His testimony was inconsistent with his guilty plea to conspiracy to distribute in

excess of 50 grams of crack and inconsistent with statements Mr. Benjamin made to law

enforcement during debriefing. Doc. 46 at 92–93.

       After hearing the evidence at the sentencing hearing, the Court found that based on

the credible testimony of a co-defendant, Mr. Benjamin was accountable for “in excess of

1.5 kilograms of cocaine base, crack,” Doc. 46 at 110, 115, and found a base offense

level of 38. The Court made no explicit findings during the hearing as to the total

specific amount of crack cocaine for which Mr. Benjamin was accountable nor as to

whether Mr. Benjamin was accountable for any amount of powder cocaine, apparently

because any additional amount of crack or powder would not have increased the base


   1
     The 1998 version of the Guidelines was in effect in 2004 when Mr. Benjamin was
sentenced and was the version used by the sentencing court. Doc. 46 at 51.
                                               4
offense level, see U.S.S.G. §§ 2D1.1(c), 2D1.1(a)(2) (Nov. 1, 1998) (establishing highest

base offense level for drug crimes as 38, absent other facts not present here). The

Statement of Reasons indicates that the pre-sentence report was adopted with no change

relevant to the drug amount or base offense level. Doc. 159.

       The sentencing court also decided that two enhancements were appropriate. Doc.

46 at 111, 113; see Doc. 113 at ¶¶ 26, 27 (adding two levels for being the “organizer,

leader, manager, or supervisor of a criminal activity” and two levels “for obstructing or

impeding the administration of justice” by absconding and failing to appear for

sentencing). The Court rejected the proposed two-level enhancement for possession of a

firearm in connection with the charged offense. Doc. 46 at 110; see Doc. 113 at ¶ 24.

Finally, the Court agreed with the pre-sentence report that Mr. Benjamin was not entitled

to a reduction for acceptance of responsibility, as he had absconded while awaiting

sentencing. Doc. 46 at 111–12; see Doc. 113 at ¶ 30.

       Based on the base offense level of 38 and with the two enhancements, the Court

found that Mr. Benjamin’s total offense level was 42, his criminal history was Level III,

and his guideline range was 360 months to life. Doc. 46 at 113. The guidelines were

mandatory at the time, and the Court sentenced Mr. Benjamin at the bottom of that

guideline range to a term of imprisonment of 360 months. Id.; Doc. 41 at 2.

                                    The First Appeal

       As a result of the decision in United States v. Booker, Mr. Benjamin’s sentence

was vacated on appeal. See Benjamin, 153 F. App’x at 906. The Fourth Circuit also



                                               5
noted a concern about the drug amount calculation and found it should be recalculated on

remand. Id. at 908.2

                                      The 2006 Resentencing

         During the resentencing hearing, defense counsel specifically addressed how the

drug amount was calculated. Doc. 69 at 6, 10–11. He also addressed the powder/crack

discrepancy in the guidelines as part of a request for a variance. Id. at 10–11.

         The resentencing court made the same guideline calculation, and it again adopted

the pre-sentence report with no change as to drug amount or base offense level. Doc.

110. The Court stated:

                With respect to the quantity determination, the Court as well had sufficient
         facts before it at the time of the original sentence in this case to determine that the
         defendant should have attributed to him more than 1.5 kilograms of cocaine base,
         crack, based upon the defendant’s own admission of the level at which he himself
   2
       As to drug amount, the Fourth Circuit stated in full:

           Benjamin contends that the district court violated the Sixth Amendment under
   Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), when it
   assigned base level 38 based upon the judge-determined fact of the amount of drugs for
   which he was accountable and increased the offense level based upon his role in the offense
   and obstruction of justice. Our review is for plain error. See United States v. Harp, 406 F.3d
   242, 247 (4th Cir. 2005).
       Using only the amount of drugs for which Benjamin admitted responsibility, Benjamin’s
   offense level would be 34. See USSG § 2D1.1(c)(3). Based on offense level 34 and criminal
   history category III, Benjamin’s guideline range would have been 188-235 months'
   imprisonment. Because Benjamin’s 360-month sentence exceeds the maximum authorized by
   the facts he admitted, we conclude that the district court committed plain error in sentencing
   Benjamin and that the error requires resentencing. See United States v. Evans, 416 F.3d 298,
   300 n. 4 (4th Cir.2005); United States v. Hughes, 401 F.3d 540, 547 (4th Cir.2005).

Benjamin, 153 F. App’x at 907–08. In Hughes, the defendant did not plead guilty and went to
trial, unlike Mr. Benjamin who admitted that he had conspired to distribute at least 50 grams of
crack cocaine when he pled guilty. In any event, the Court’s decision as to drug amount made at
the resentencing hearing was affirmed on appeal. Doc. 71.



                                                     6
       was dealing in cocaine or cocaine base, crack, and other evidence presented by the
       Government at the time. The Court will renew and adopt its previous findings
       with respect to the quantity and find the Defendant did, in fact, have responsibility
       for more than 1.5 kilograms of cocaine base, crack.

Doc. 69 at 20. The Court found the same base offense level of 38, added the same two

enhancements for a total offense level of 42, found the same guideline range, and, after

hearing from counsel, determined in its discretion that a bottom-of-the-guideline sentence

of 360 months was appropriate. See Doc. 69 at 20–21, 28. The Fourth Circuit affirmed

on appeal. Doc. 71.

                           The 2007 Retroactive Amendments

       In 2007, the Sentencing Commission changed the drug amount guideline

provisions to reduce the disparity in the way crack and powder cocaine are treated, 3 and it

made those changes retroactive. United States v. Dunphy, 551 F.3d 247, 249 (4th Cir.

2009). Amendments 706 and 711 “raised the minimum crack cocaine quantity necessary

to justify a base offense level of 38 from 1.5 to 4.5 kilograms.” United States v. Mann,

709 F.3d 301, 304 (4th Cir. 2013). In 2010, Mr. Benjamin sought a sentence reduction

based on the 2007 Amendments, pursuant to 18 U.S.C. § 3582(c)(2). Doc. 73.

       The Government and appointed counsel acknowledged that Mr. Benjamin’s

advisory guideline range did not change as a result of the 2007 Amendments. Docs. 76,

77. The Court agreed. Doc. 79. The Court used a base offense level of 36, Doc. 79,

which was appropriate under Amendment 706 for more than 1.5 kilograms but less than


   3
      See generally United States v. Faucett, 543 F. Supp. 2d 549, 550–51 (S.D. W. Va. 2008),
aff'd, 459 F. App’x 246 (4th Cir. 2011); U.S.S.G. supp. app. C, amend. 706 (Nov. 1, 2007).


                                                 7
4.5 kilograms of crack. See U.S.S.G. supp. to app. C, amend. 706, 713 (Nov. 1, 2008);

United States v. Fenwick, No. CRIM. PJM 03-0484, 2011 WL 1630281, at *1 n.2 (D.

Md. Apr. 29, 2011). With enhancements, he had a total offense level of 40. Doc. 79.

His Criminal History level did not change from level III. Id. His guideline range

remained 360 months to life. Id.

       Therefore, the Court denied Mr. Benjamin’s motion to reduce his sentence, since

the retroactive amendments did “not have the effect of lowering the guideline range,” and

Mr. Benjamin therefore was not eligible for a sentence reduction.4 Doc. 79. Mr.

Benjamin appealed, Doc. 80, but his appeal was dismissed by the Fourth Circuit for

failure to prosecute. Order of dismissal, United States v. Benjamin, No. 11-630 (1:00-cr-

200-JAB-1), Doc. 9 (4th Cir. July 6, 2011); Doc. 85.

                                  The Fair Sentencing Act

       In 2010, Congress passed the Fair Sentencing Act. Pub. L. No. 111-220, 124 Stat.

2372. Among other things, the Act reduced the mandatory minimum sentence for

conspiracy to possess 50 grams or more of cocaine base (crack) from ten years to five

years. See id. at sec. 2(a); 21 U.S.C. §§ 841, 846. The Act applied only to crimes




   4
      In United States v. Dunphy, the Fourth Circuit held that district courts re-sentencing
defendants pursuant to the 2007 Amendments lack authority to impose a new sentence that is
less than the minimum of the amended guideline range. 551 F.3d at 257. Specifically, the
Fourth Circuit held that proceedings under 18 U.S.C. § 3582(c)(2) “do not constitute a full
resentencing of the defendant,” and that “§ 3582(c)(2) and U.S.S.G. § 1B1.10 are narrow
provisions that allow a limited reduction of sentence by the amount specified in an
amendment . . . .” Id. at 251–52.



                                                 8
committed on or after its effective date, and this statutory change did not affect Mr.

Benjamin. See United States v. Bullard, 645 F.3d 237, 249 (4th Cir. 2011).

                            The 2011 Retroactive Amendment

       In 2011, the Sentencing Commission again amended its relevant guidelines as to

drug amounts and authorized retroactive application of the new guidelines.5

“Amendment 750 increased the minimum quantity of cocaine base necessary to trigger

the maximum base offense level [of 38] from 4.5 to 8.4 kilograms.” United States v.

Peters, 843 F.3d 572, 575 (4th Cir. 2016) (citing U.S.S.G. app. C vol. III, amend. 750

(Nov. 1, 2011)). Between 2.8 and 8.4 kilograms were required for a base offense level of

36, and between 840 grams and 2.8 kilograms were required for a base offense level of

34. U.S.S.G. app. C vol. III, amend. 750 (Nov. 1, 2011).

       Mr. Benjamin again sought a sentence reduction. Doc. 86. Appointed counsel

again conceded that the defendant did not qualify for a sentence reduction. Doc. 91.

The Court found that under Amendment 750, Mr. Benjamin’s base offense level “is still

level 38, his total offense level is still level 42, and his Guideline range is still 360

months to life.” Doc. 92. The Court denied Mr. Benjamin’s motion to reduce sentence

because Mr. Benjamin was not eligible. Id. The Fourth Circuit affirmed. Doc. 103.

       As best the Court can tell, it appears that everyone evaluating this second

§ 3582(c)(2) motion, Doc. 86, was working from the Statement of Reasons signed after



   5
     As with the 2007 Amendment, the purpose was to partially alleviate the crack/powder
disparity. See Bullard, 645 F.3d at 245 n. 4.


                                                  9
the 2006 resentencing. See Doc. 110. That Statement of Reasons, like the one entered in

2004 after the original sentencing, adopted the pre-sentence report without change as to

specific drug amounts, Doc. 110 at 1, which were referenced in the report as 2.6611

kilograms of crack and 108.0103 kilograms of powder. Doc. 113 at ¶ 20. Neither

Statement of Reasons included or referenced the Court’s less specific finding made at the

sentencing or resentencing hearings that the defendant was accountable for “at least” 1.5

kg of crack.6 See Doc. 46 at 110; Doc. 69 at 20; Doc. 110 (2006 SOR); Doc. 159 (2004

SOR). Nor did anyone reference or mention the Court’s earlier ruling based on the 2007

Amendment that the base offense level was 36. Compare Doc. 92 with Doc. 79.

                             The 2014 Retroactive Amendment

       The Sentencing Commission again retroactively amended the guidelines in 2014.7

United States v. Williams, 808 F.3d 253, 263 (4th Cir. 2015). Amendment 782 raised the

requisite amount of cocaine base required to trigger the maximum base offense level of

38 from 8.4 kilograms to 25.2 kilograms. U.S.S.G. supp. app. C vol. III, amend. 782

(Nov. 1, 2014). Mr. Benjamin again sought a sentence reduction, Doc. 106, and counsel

was appointed. Doc. 108. As with the previous § 3582(c)(2) motion related to the 2011

Amendments, everyone worked from the 2006 Statement of Reasons. See Doc. 110. For


   6
      Had only the 1.5 kilogram amount been used, the base offense level would have been 34,
the total offense level would have been 38, and with a criminal history category III, his guideline
range would have been 292 months to 365 months. See U.S.S.G. app. C vol. III, amend. 750
(Nov. 1, 2011).
   7
     This was another effort to further alleviate some of the sentencing disparity between crack
and powder cocaine. See United States v. Peters, 843 F.3d 572, 575 (4th Cir. 2016).



                                                  10
the same reasons it gave in denying the previous motion, the Court8 denied this motion,

Doc. 112, and this decision was affirmed. Doc. 120.9

                                THE PENDING MOTIONS

   I.      The § 2255 Motion to Vacate

        Mr. Benjamin filed the pending motion to vacate pursuant to 28 U.S.C. § 2255 on

November 5, 2018, alleging his sentence exceeds the statutory maximum, that the

Government failed to treat the specific drug quantity as an element of his offense, and

ineffective assistance of counsel. Doc. 123. The Government filed a motion to dismiss,

contending that petitioner’s motion is untimely. Doc. 138 at 4. Because Mr. Benjamin’s

§ 2255 motion is not timely, the Government’s motion will be granted.

        Petitions for collateral relief under § 2255 are subject to a one-year statute of

limitations. See 28 U.S.C. § 2255(f). The one-year clock is triggered by one of four

conditions, whichever occurs latest:

        (1) the date on which the judgment of conviction becomes final;

        (2) the date on which the impediment to making a motion created by
            governmental action in violation of the Constitution or laws of the
            United States is removed, if the movant was prevented from making a
            motion by such governmental action;




   8
     By this time, the sentencing judge had taken senior status and the undersigned was assigned
Mr. Benjamin’s case.
   9
     Had only the 1.5 kilogram amount been used, the base offense level would have been 32.
See U.S.S.G. § 2D1.1(c)(4) (Nov. 1, 2014) (setting a base offense level of 32 for offenses
involving at least 840 grams but less than 2.8 kilograms of cocaine base). The total offense level
would have been 36, and with a criminal history category III, his guideline range would have
been 235 to 293 months. See U.S.S.G. SENTENCING TABLE (Nov. 1, 2014).
                                                 11
       (3) the date on which the right asserted was initially recognized by the
           Supreme Court, if that right has been newly recognized by the Supreme
           Court and made retroactively applicable to cases on collateral review; or

       (4) the date on which the facts supporting the claim or claims presented
           could have been discovered through the exercise of due diligence.

Id.; see also Whiteside v. United States, 775 F.3d 180, 182–83 (4th Cir. 2014). Mr.

Benjamin advances two grounds to excuse the untimeliness of his motion.

       First, Mr. Benjamin contends he did not discover that he was “being held

accountable for drug amounts not initially found by the sentencing court” until he filed

his third § 3582(c) motion seeking a reduction of sentence. Doc. 123 at 10; see Doc. 106.

To the extent Mr. Benjamin argues this warrants an excuse pursuant to § 2255(f)(4), this

contention is not supported by the record.

       The drug quantities that supported Mr. Benjamin’s guilty plea were explicitly

listed in his pre-sentence report. Doc. 113 at ¶ 20 (“2.661 kilograms of cocaine base . . .

[and] 108.0103 kilograms of cocaine hydrochloride”) (emphasis in original). They

were also discussed at Mr. Benjamin’s first sentencing hearing, where the government

presented evidence of significantly larger quantities than the 50 grams referenced in the

information and in his plea agreement, see Doc. 46 at 78–84, and again at his

resentencing hearing. Doc. 69 at 14–20. Mr. Benjamin was present during both of these

proceedings and heard the arguments of counsel, the evidence presented, and the Court’s

determination on the quantity of drugs involved. He also disputed these quantities, as

noted supra, at both sentencing hearings. Finally, Mr. Benjamin cited the quantities in

his own motion “Opposing The U.S. Probation Office’s Opposition” executed on June


                                              12
26, 2016, Doc. 114 at 3–4, which was more than a year before the current § 2255 petition

was filed. The record directly contradicts Mr. Benjamin’s contention that he did not

discover the facts underlying his § 2255 motion until November 3, 2017, and his motion

is not timely based on “undiscovered” facts. See § 2255(f)(4).

        In his second argument, which is not clearly articulated, Mr. Benjamin contends

that judgment from the Fourth Circuit as to his appeal from the denial of his November 9,

2015, § 3582(c) motion became final on November 3, 2017.10 See Doc. 123 at 10. The

implication is that this judgment extends the statute of limitations to November 3, 2018

pursuant to § 2255(f)(1). However, the denial of a § 3582(c) motion does not re-start the

clock for a § 2255 motion, nor does it excuse the untimely filing of the present § 2255

motion under § 2255(f)(1). See United States v. Sanders, 247 F.3d 139, 143 (4th Cir.

2001) (noting that “[t]he plain language of 18 U.S.C. § 3582(b) establishes that a

modification of a sentence does not affect the finality of a criminal judgment”).

        Section 2255(f)(1) provides that the one-year period to bring a § 2255 motion

begins when “the judgment of conviction becomes final[.]” A judgment of conviction

that contains a sentence of imprisonment is final, “[n]otwithstanding the fact that a

sentence can subsequently be” modified. 18 U.S.C. § 3582(b). As judgment in Mr.




   10
       “When reviewing a pro se complaint, federal courts should examine carefully the
plaintiff’s factual allegations, no matter how inartfully pleaded, to determine whether they could
provide a basis for relief.” Armstrong v. Rolm A. Siemans Co., 129 F.3d 1258 (table), 1997 WL
705376, at *1 (4th Cir. 1997) (citations omitted).


                                                  13
Benjamin’s case was entered in May 2006 and affirmed in May 2007, his conviction

became final in mid-August 2007.11

         Mr. Benjamin has also filed two papers in connection with his § 2255 motion

which he labels as motions to amend. See Doc. 125 (“Motion to Amend . . . the

Memorandum of Law in Support or 28 U.S.C. 2255 Proceedings”); Doc. 145 (“Motion to

Amend Petitioner’s Response to Motion”). Neither actually requests relief from the

Court, but both read more as supplemental briefs to his § 2255 motion and his response to

the Government’s motion to dismiss, respectively. To the extent these are motions to

supplement his briefs which he wishes the Court to consider, they are granted. However,

neither motion addresses the untimeliness of Mr. Benjamin’s § 2255 motion or raises any

other issues which would overcome the timeliness bar. They, therefore, do not alter the

Court’s ultimate conclusion about Mr. Benjamin’s motion.

         The Government’s motion to dismiss Mr. Benjamin’s motion to vacate, set aside,

or reduce sentence, Doc. 138, is granted.

   II.      The First Step Act Motion

         A. Eligibility

         In 2018, Congress gave courts the authority to reduce the sentences of eligible

defendants convicted of covered offenses and sentenced before the Fair Sentencing Act,

“as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time the


   11
       The amended judgment was entered on May 10, 2006. Doc. 60. The judgment was
affirmed by the Fourth Circuit on May 14, 2007. Doc. 72. Mr. Benjamin had ninety days to file
a petition for a writ of certiorari in the Supreme Court. He did not, and the conviction therefore
became final. See Clay v. United States, 537 U.S. 522, 527 (2003).
                                                  14
covered offense was committed.” First Step Act of 2018, sec. 404(b), Pub. L. 115-391,

132 Stat. 5194. The violation of a criminal statute whose statutory penalties were revised

by the FSA is a “covered offense,” and a defendant previously convicted of such a

“covered offense” is eligible to seek a sentence reduction. See id. sec. 404(a); United

States v. Robinson, No. PJM 02-0227, 2019 WL 3867042, at *2 (D. Md. Aug. 15, 2019).

       Under the Fair Sentencing Act, the statutory minimum for a drug conspiracy

involving 50 grams or more of cocaine base, crack, is 5 years and the statutory maximum

is 40 years, not the 10 years to life in place when Mr. Benjamin committed the crime.

See Fair Sentencing Act of 2010, sec. 2, Pub. L. No. 111-220, 124 Stat. 2372; 21 U.S.C.

§§ 841(b)(1)(A)(iii), (b)(1)(B)(iii). Thus, the statutory minimum and maximum for Mr.

Benjamin’s crime were revised by the Fair Sentencing Act, and Mr. Benjamin is eligible

for a sentence reduction under the First Step Act.

       Unlike the retroactive amendments to the sentencing guidelines discussed supra

that are evaluated under § 3582(c)(2), First Step Act motions are based on the statutory

authority provided in § 404 of the Act and are evaluated under § 3582(c)(1)(B). See, e.g.,

Robinson, 2019 WL 3867042, at *3–5. Thus, such motions are not subject to the

eligibility requirement in 18 U.S.C. § 3582(c)(2) that the defendant have been “sentenced

to a term of imprisonment based on a sentencing range that has subsequently been

lowered by the Sentencing Commission.” See Robinson¸ 2019 WL 3867042, at *4. If

the court determines that the statutory penalty has changed, the defendant is eligible for a

sentence reduction under the First Step Act, and the sentence can be reduced even if the

defendant’s guideline range has not changed. See, e.g., Robinson, 2019 WL 3867042, at

                                               15
*2–4 (collecting cases); United States v. Williams, No. CR 3:02-548-03-CMC, 2019 WL

3251520, at *3 (D.S.C. July 19, 2019) (collecting cases).

        B. Process and Evidence

        Just because a defendant is eligible for a sentence reduction under the First Step

Act does not mean he is entitled to such a reduction. United States v. Pierre, 372 F.

Supp. 3d 17, 22 (D.R.I. 2019) (noting that “relief under the [First Step] Act is ultimately

within the discretion of the Court; there is no automatic reduction”). In deciding whether

and to what extent a sentence reduction is appropriate, courts consider the new statutory

range, the applicable advisory guideline range, the § 3553(a) factors, views of counsel,

and any evidence of post-sentence rehabilitation. See, e.g., United States v. Martin, No.

1:05CR21, 2019 WL 4862055, at *3 (N.D. W. Va. Oct. 2, 2019); United States v.

Shelton, No. 3:07-329 (CMC), 2019 WL 1598921, at *3 (D.S.C. Apr. 15, 2019).12

        The facts established in the pre-sentence report are important, United States v.

Stanback, 377 F. Supp. 3d 618, 626 (W.D. Va. 2019), as they allow the Court to evaluate

the nature and circumstances of the offense and the defendant’s history and

characteristics, including a defendant’s criminal record. 18 U.S.C. § 3553(a)(1). In drug

cases like this one, the underlying drug quantity is one of the relevant factors. Pierre,

372 F. Supp. 3d at 23 (noting the sentencing court “determine[s] whether a specific




   12
     A full resentencing hearing is not necessary. United States v. Stone, No. 3:04-cr-00142,
2019 WL 4259455, at *7 (M.D. Tenn. Sept. 6, 2019) (collecting cases); accord Williams, 2019
WL 3251520, at *3.


                                                16
defendant is entitled to relief given several factors, including the underlying drug

quantity”).

        C. Evaluation

           1. The Guidelines

        In Mr. Benjamin’s case, the drug amount for which he is accountable has always

been the driving force behind his guideline range. It is undisputed that Mr. Benjamin is

accountable for at least 1.5 kilograms of crack cocaine, which by itself would result in a

guideline range of 235 to 293 months.13 This result, however, would not take into

account the evidence from the co-defendant, which the sentencing judge found to be

credible, that Mr. Benjamin was involved in buying and selling substantially larger

amounts of both crack and powder cocaine, Doc. 46 at 54–65, or Mr. Benjamin’s own

admissions about his drug activity. Doc. 46 at 90–92.

        Defense counsel suggests using the 1.5 kilogram amount of crack found by the

sentencing court, plus 17 kilograms of powder cocaine Mr. Benjamin admitted

distributing, with the result that his base offense level is 34, his total offense level is 38,

and his guideline range is 292 to 365 months. Doc. 157 at 2–3. If one were to use the

testimony of the co-defendant to determine the drug amount, it would come to

approximately 9 kilograms of crack and 6.5 kilograms of powder, which would result in a

base offense level of 36, a total offense level of 40, and a guideline range of 360 to 480



   13
     As noted supra at 11 note 9, after the 2014 Amendments Mr. Benjamin’s guideline range
would be 235 to 293 months. See U.S.S.G. SENTENCING TABLE (Nov. 1, 2014).


                                                 17
months. The probation office has suggested using the amounts in the pre-sentence report,

2.6 kilograms of crack and 108 kilograms of powder, which also result in a guideline

range of 360 to 480 months, Doc. 137 at 1, a calculation to which the government “does

not object.” Doc. 154 at 2.

       There is some guidance for how to deal with conflicting and incomplete records as

to drug amounts in the context of retroactive sentencing guidelines. In United States v.

Peters, a case dealing with a § 3582(c)(2) motion after the 2014 Amendments, the Fourth

Circuit noted that when a sentencing court originally attributed a range of quantities to a

defendant, the court “may need to identify the attributable drug quantity with more

precision to compare it against the new quantity threshold” in order to decide the motion.

843 F.3d 572, 578 (4th Cir. 2016). Any such additional findings must be “supported by

the record and consistent with earlier findings.” Id. at 577.

       These cases are not directly on point, because eligibility for a sentence reduction

under the First Step Act motion does not depend on a lower guideline range, as it does for

a § 3582(c)(2) motion. Nonetheless, the Court assumes the guidelines should play their

usual important but advisory role, and Peters does support the proposition that the Court

has the discretionary authority to make additional post hoc findings necessary to calculate

the guideline range, when justice so requires.

       It is, however, difficult to comply with the guidance in Peters that any such

additional findings should be “consistent with earlier findings,” Peters, 843 F.3d at 577,

since the finding of a base offense level of 36 made in connection with the 2007



                                                 18
Amendments, see Doc. 79, is inconsistent with later findings of a base offense level of 38

made in connection with the 2011 and 2014 Amendments. See Doc. 92; Doc. 112.14

        Upon consideration and study of the entire record, the Court finds it appropriate to

adopt defense counsel’s suggestion and find Mr. Benjamin accountable for 1.5 kilograms

of crack and 17 kilograms of powder.15 Mr. Benjamin pled guilty to conspiracy to

distribute both crack and powder, and it is appropriate to consider both forms of cocaine

in determining drug amount. The sentencing judge specifically rejected Mr. Benjamin’s

testimony that he was not involved in distributing crack when the Court made its initial

findings holding him accountable for crack “in excess of 1.5 kilograms,” Doc. 46 at 115,

and in the absence of a more specific finding at sentencing, the court will use this amount

as to crack. In 2004 and 2006, there was no need to make specific findings about the

amount of powder cocaine, as it would not have affected the guideline calculation, so the

Court does not find that absence of factfinding determinative, especially since Mr.

Benjamin admitted his involvement with this amount of powder cocaine in his testimony,

and the co-defendant, whom the sentencing court found to be credible, confirmed Mr.

Benjamin’s distribution of powder cocaine. It would be disconnected from reality to

ignore his involvement with powder cocaine in determining his guideline range.



   14
      It is possible that the use of 36 as the base offense level can be considered as dicta, since
the guideline range would have been the same had a base offense level of 38 been used.
   15
      In determining amounts of drugs for sentencing purposes, the court is not required to make
“precise calculations,” especially when no drugs are seized; the court may instead
“‘approximate’ the quantity to be used for sentencing.” United States v. Uwaeme, 975 F.2d
1016, 1019 (4th Cir. 1992) (citing U.S.S.G. § 2D1.4 cmt. n.2).


                                                   19
         Based on these facts, his base offense level is 34, his total offense level is 38, and

his guideline range is 292 to 365 months. The supervised release range is four to five

years.

            2. The 3553(a) Factors

         Under any view of the evidence and evaluation of drug amounts, Mr. Benjamin

was a large-scale drug dealer. He imported substantial amounts of powder cocaine into

his community for over two years and sold it there. He was responsible for the

conversion of powder cocaine into crack cocaine, a highly addictive and destructive drug.

He involved several others in his illegal operations, which he organized and led. This is a

very serious offense. The need to punish and deter is significant.

         That said, thirty-year sentences are quite rare in this district now, even for

defendants involved at the same high level of drug-dealing as Mr. Benjamin. Congress

intended the First Step Act to allow courts an opportunity to even the field, to a degree,

between persons sentenced before enactment of the Fair Sentencing Act and persons

sentenced afterward, and it is appropriate to consider the goal of reducing these

disparities when evaluating a First Step Act motion. See United States v. Rose, 379 F.

Supp. 3d 223, 229 (S.D.N.Y. 2019).

         At the time of his illegal activities, Mr. Benjamin was approximately 20 years old.

He had one conviction for driving while impaired and was on probation during the time

of his drug activities. Doc. 113 at ¶ 33. After his guilty plea, he was released on

conditions, but he failed to appear for his sentencing hearing. Id. at ¶ 3. While he was a

fugitive, he was arrested in California and convicted of felony possession of marijuana

                                                 20
for sale. Id. at ¶ 34. While not the most extensive criminal record, it is concerning that

he absconded after pleading guilty and before sentencing and that he engaged in more

illegal drug activity after he absconded.

          3. Post-Conviction Mitigating Factors

       Mr. Benjamin appears to have done well during his first decade of confinement,

with no reported disciplinary actions in prison. See Doc. 137. He has also completed a

substantial number of educational courses. Id. at 3. Since 2015, however, he has had a

number of infractions serious enough to result in the loss of privileges. Id. at 2.

          4. Conclusion

       Thirty years is a long time. Mr. Benjamin was twenty when he was involved in

the drug trade and not much older when he absconded after pleading guilty. He has

completed many educational courses while in prison, and he did not have a bad record

before he was arrested. Balanced against this are the large scale of his drug business, his

obstruction of justice by fleeing before he was sentenced, his involvement in new drug

crimes while a fugitive, and his recent spate of disciplinary actions in prison. Weighing

these things against each other, and in light of the underlying purposes of the First Step

Act, the Court concludes that a sentence reduction to the low-middle of the revised

guideline range is appropriate. The Court will reduce his sentence by four years to 312

months imprisonment.

       This is also the sentence the Court would impose if the lower guideline range of

235 to 293 months, based only on the amount of crack and disregarding any amount of

powder, were used, or if the higher guideline range of 360 to 480 months, based on the

                                               21
credible testimony of the co-defendant, were used. A sentence of 293 months or lower

would not give adequate weight to the seriousness of the offense. A sentence of 360

months does not give fair consideration to the changes in sentencing laws and practices

since 2004, especially for someone of his age at the time of the offense, or to Mr.

Benjamin’s overall positive trajectory while in custody. The Court has imposed a

sentence that in its judgment is sufficient but not greater than necessary to meet the

sentencing goals of § 3553(a).

       It is ORDERED that:

       1. The defendant’s motion to amend his memorandum in support of his motion to

          vacate, set aside, or correct sentence, Doc. 125, and his “Motion to Amend

          Petitioner’s Response Motion,” Doc. 145, are GRANTED.

       2. The Government’s motion to dismiss, Doc. 138, is GRANTED and the

          defendant’s motion to vacate, set aside, or correct sentence, Doc. 123, is

          DENIED. A separate judgment denying defendant’s motion to vacate, set

          aside, or correct sentence will follow.

       3. The defendant’s motion for reduction of sentence, Doc. 130, is GRANTED.

       4. A separate, shorter order reducing the defendant’s sentence to 312 months will

          be entered.

      This the 6th day of November, 2019.




                                          __________________________________
                                           UNITED STATES DISTRICT JUDGE

                                               22
                                   Chronology of Events
                          Kelby Benjamin 1:00-CR-00200-CCE

           Date                         Docket Entry                    Description
 June 26, 2000                             Doc. 1                Information
 August 7, 2000                            Doc. 6                Plea Agreement Filed
                                           Doc. 7                Order Setting Conditions
                                                             of Release Pending
                                                             Sentencing
 January 5, 2001                            Entry                Defendant Failed to
                                                             Appear for Sentencing
 February 28, 2003                          Entry                Defendant Arrested
 November 17, 2003                         Doc. 27               Defendant’s Position
                                                             Paper
 July 23, 2003                            Doc. 113               PSR
 March 29, 2004                           Doc. 46                Transcript of Sentencing
                                                             Hearing
 April 15, 2004                            Doc. 41               Judgment Sentencing
                                                             Defendant to 360 Months
                                                             Imprisonment
                                          Doc. 159               SOR (2004)16
 November 14, 2005                        Doc. 51                Remanded for Sentencing
                                                             in Light of United States v.
                                                             Booker by Fourth Circuit
 April 7, 2006                              Entry                Defendant Resentenced to
                                                             360 Months
                                           Doc. 69               Transcript of Sentencing
                                                             Hearing
                                          Doc. 110               SOR (2006)
 May 10, 2006                             Doc. 60                Amended Judgment
 May 14, 2007                             Doc. 71                Resentencing Judgment
                                                             affirmed by Fourth Circuit
 July 29, 2010                             Doc. 73               Pro Se § 3582 Motion re
                                                             2007 Retroactive
                                                             Amendments
 January 3, 2011                           Doc. 76               Government’s Position
                                                             Paper
 January 21, 2011                          Doc. 77               Defendant’s Position
                                                             Paper
 February 23, 2011                         Doc. 79               Order Denying Motion re
                                                             2007 Amendment



16
     The exact date on which the 2004 Statement of Reasons was approved is not documented.
                                             23
July 6, 2011        Doc. 85        Mandate of Fourth Circuit
                               Decision Dismissing Appeal
                               Denying § 3582 Motion re
                               2007 Amendment
May 3, 2012         Doc. 86        Pro se § 3582 Motion re
                               2011 Retroactive
                               Amendments
July 30, 2012       Doc. 88        Letter re “a motion for
                               Simmons v. United States”
February 4, 2013    Doc. 89        Government’s Position
                               Paper
May 16, 2013        Doc. 91        Defendant’s Position
                               Paper
July 2, 2013        Doc. 92        Order Denying § 3582
                               Motion re 2011 Amendment
                               (Doc. 86)
October 10, 2013    Doc. 100       Recommendation to
                               Dismiss Simmons Letter
                               Motion, Doc. 88, Without
                               Prejudice so he can File on
                               Correct Forms
November 20, 2013   Doc. 102       Judgment Dismissing
                               Doc. 88 Simmons Motion
January 10, 2014    Doc. 103       Fourth Circuit Judgment
                               Affirming Denial of § 3582
                               Motion re 2011 Amendment
                               (Doc. 86)
November 19, 2015   Doc. 106       Pro se § 3582 Motion re
                               2014 Amendment
February 8, 2016    Doc. 108       Order Appointing
                               Counsel
February 22, 2016   Doc. 109       Probation Memo
February 24, 2016   Doc. 111       Government’s Position
                               Paper
June 28, 2016       Doc. 112       Order Denying § 3582
                               Motion re 2014 Amendment
November 4, 2016    Doc. 116       Order Construing
                               Defendant’s Papers, Doc.
                               114; Doc. 115, as Motions to
                               Reconsider and Denying
                               them
November 3, 2017    Doc. 120       Fourth Circuit Opinion
                               Affirming Denial of § 3582
                               Motion re 2014 Amendment
                               (Doc. 106)


                      24
November 5, 2018     Doc. 123       Defendant’s § 2255
                                Motion (pending)
November 29, 2018    Doc. 125       Defendant’s Motion to
                                Amend Doc. 123 (pending)
January 22, 2019     Doc. 130       Defendant’s First Step
                                Act Motion (pending)
May 21, 2019         Doc. 137       Probation Memo re First
                                Step Act Motion (Doc. 130)
May 22, 2019         Doc. 138       Government’s Motion to
                                Dismiss Defendant’s § 2255
                                Motion (Doc. 123) (pending)
June 3, 2019         Doc. 141       Defendant’s Response in
                                Opposition to Government’s
                                Motion to Dismiss (Doc. 138)
June 17, 2019        Doc. 143       Defendant’s Supplement
                                to Doc. 141
June 26, 2019        Doc. 145       Defendant’s Motion to
                                Amend Doc. 141 (pending)
July 15, 2019        Doc. 148       Government’s Response
                                to Doc. 145
July 25, 2019        Doc. 151       Defendant’s Reply re
                                Doc. 145
August 28, 2019      Doc. 154       Government’s Response
                                to First Step Act Motion
                                (Doc. 130)
September 25, 2019   Doc. 157       Defendant’s Reply to
                                Government’s Response
                                (Doc. 154)




                       25
